Citation Nr: 1456015	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript is of record.

The Board remanded this claim in May 2011, July 2012, August 2013, and June 2014 for further development.  It now returns for appellate review.

During the pendency of this appeal, service connection for left ear hearing loss was granted in a May 2013 rating decision, thereby constituting a full grant of the benefits sought on appeal.  As this issue was granted in full, it is not in appellate status before the Board.  Thus, the Board has recharacterized the issue as reflected on the title page of the decision.

The issue of entitlement to service connection for tinnitus has been raised by the record in the November 2014 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's right ear hearing loss was caused by noise exposure during active service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's claim of service connection for right ear hearing loss is based on his contention that this disability resulted from noise exposure and resulting acoustic trauma during active service.  For the following reasons, the Board finds that service connection for right ear hearing loss is established. 

With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A current right ear hearing loss disability has been established.  More specifically, the August 2014 VA audiological examination report reflects that the Veteran had puretone thresholds in his right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
35
40

Thus, because of the puretone thresholds of 40 decibels or higher in the right ear, the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.

In addition, the Veteran's MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

As to a nexus between the Veteran's right ear hearing loss and his exposure to hazardous noise while in service, the Veteran was examined by a VA physician, Dr. S.M., in September 1998.  The virtual claims file only contains the first page of Dr. S.M.'s examination report, however, that first page indicates that the Veteran had mild high-frequency sensorineural hearing loss in his right ear.  Moreover, the June 2011 VA audiological examination report contains a review of the medical record which shows that Dr. S.M. indicated that the Veteran's right ear hearing loss may be secondary to noise exposure while in the military.  In addition, during the March 2011 hearing before the undersigned, the Veteran's spouse testified that she began to notice the Veteran's hearing loss while he was still on active duty.  Finally, the June 2011 VA audiological examination report states that the only significant threshold shift evident at the time of the Veteran's separation from service was at 6000 Hz in the Veteran's right ear.

The Board notes that the August 2014 audiological examination report reflects the VA examiner's opinion that the Veteran's right ear hearing loss is less likely than not due to military noise exposure and that there was no significant threshold shift during the Veteran's active service.  However, the evidence discussed above is sufficient to place the evidence in at least a state of equipoise regarding whether the Veteran's right ear hearing loss is related to his in-service acoustic trauma.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


